Citation Nr: 0804399	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-02 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral 
retropatellar pain syndrome.

2.  Entitlement to service connection for bilateral shin 
splints.

3.  Entitlement to service connection for a right ankle 
disability.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 2001 to July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.

The veteran indicated on her December 2005 VA Form 9 that she 
wished to testify at a Board hearing.  The RO sent a letter 
to the veteran in early February 2007 advising her of the 
upcoming Travel Board hearing scheduled for March 2007; that 
letter was returned due to an insufficient address.  The RO 
then sent the same letter to the veteran's updated address.  
The veteran failed to report to the scheduled hearing and has 
failed to explain her absence.  Therefore, the Board 
considers the veteran's hearing request to be withdrawn.  See 
38 C.F.R. § 20.704 (2008).

The issues of entitlement to service connection for bilateral 
retropatellar pain syndrome and bilateral shin splints are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Medical evidence of record does not show that the veteran 
currently has a chronic right ankle disability.


CONCLUSION OF LAW

A right ankle disability was not incurred or aggravated in 
service.  38 U.S.C.A. §1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA duty to notify was satisfied prior to the initial 
unfavorable decision by the AOJ by an April 2004 letter which 
fully addressed all four notice elements.  That letter 
informed the veteran of what evidence was required to 
substantiate her service connection claim, and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in her possession to the AOJ.  Because service 
connection is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims folder contains service medical records, VA 
medical evidence, and the veteran's contentions.  The veteran 
has been medically evaluated in conjunction with her claim.  
The veteran was also provided an opportunity to set forth her 
contentions during a hearing, however, as noted above, she 
failed to appear.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2008).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail." To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

During service, in April 2002, the veteran sprained her right 
ankle.  She is now seeking service connection for a right 
ankle disability.  However, the Board has reviewed all 
evidence of record, and finds no current evidence of a 
chronic right ankle disability.  X-rays of the right ankle 
taken in conjunction with her September 2006 VA examination 
show no evidence of abnormalities.  The examiner specifically 
noted that the veteran's right ankle sprain had healed.  
Without a currently diagnosed right ankle disability, the 
Board finds that service connection for pertinent disability 
must be denied.  See Brammer, supra.

Although the veteran asserts that she currently has a right 
ankle disability which is related to service, her opinions as 
to medical matters are without probative value because she, 
as a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

For the reasons discussed above, the Board concludes that a 
right ankle disability was not incurred in or aggravated by 
service.  The Board has considered the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, it is inapplicable in the instant appeal.  
38 U.S.C.A § 5107(b); see also Gilbert, supra.


ORDER

Entitlement to service connection for a right ankle 
disability is denied.


REMAND

The Board finds that further development is necessary prior 
to analyzing the veteran's service connection claims for 
bilateral retropatellar pain syndrome, and bilateral shin 
splints.  

On review, the Board finds that clarification of the VA 
examination report is needed.  The evidence of record shows 
that, during service, the veteran was treated for episodes of 
bilateral knee pain and bilateral shin splints and referred 
for a Medical Board examination in February 2003 for the 
same.  

During a VA "general medical" examination of the veteran 
conducted in September 2006, the examiner diagnosed bilateral 
retropatellar pain syndrome and bilateral shin splints, 
however, the examiner did not discuss their etiology.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be 
transferred to the VA examiner who 
conducted the September 2006 VA general 
medical examination.  The VA examiner is 
specifically requested to prepare an 
addendum in which she determines if the 
veteran has current disability exhibited 
by bilateral retropatellar pain and/or 
bilateral shin splints.  

If so, the examiner should provide an 
opinion as to whether there is a 50% 
probability or greater that the bilateral 
retropatellar pain syndrome and/or 
bilateral shin splints is(are) related to 
service, to specifically include her in-
service episodes of knee pain and shin 
splints.  A complete rationale should be 
provided for any proffered opinions.  

If the September 2006 examiner is no 
longer available, or if this examiner 
determines that another examination would 
be helpful, the veteran should be 
scheduled for a new C&P examination.

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the issues of entitlement to 
service connection for bilateral 
retropatellar pain syndrome, and 
bilateral shin splints.  All applicable 
laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the veteran should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


